DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
Regarding claim Applicant’s argument that Gregory is completely silent regarding differences in radial length between the spring members of a given spring element.
Examiner respectfully disagrees. First, Applicant failed to define the term “radial length” in the specification, under broadest reasonable interpretation, the term “radial length” could be interpreted as length of the spring member along the spring member’s arc, therefore, Gregory teaches wherein each spring member comprises a radial length different from the other spring members of the spring element (As shown in Fig.2A, each spring member has different radius/arc length). Second, even the term “radial length” is interpreted as radial height, Gregory teaches in paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”, therefore the spring 120 could have similar design as composite ring (mass) 102 which has different width/radial height for each element.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 41, the limitation “wherein a number of separate spring elements of the plurality of spring elements corresponds to a plurality of nodal points of resonant node shapes of the gyroscope, and wherein the spring elements are coupled to the plurality of concentric rings at the plurality of nodal points” includes new matter, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-31 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (U.S. Publication No. 20160123735).
Regarding claim 21, Gregory (First embodiment as shown in Figs. 1-3) teaches a gyroscope comprising: at least one anchor (Fig.2A, 109); a plurality of spring elements (Fig.2A, 120 and paragraph 45) (i) comprising a plurality of radially offset spring members (As shown in Fig.2A); wherein each spring member comprises a radial length different from the other spring members of the spring element (As shown in Fig.2A, each spring member has different radius/arc length, also paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”); a proof mass comprising a plurality of concentric rings (Fig.2A, 102) operatively coupled to the plurality of spring elements, the plurality of concentric rings encircling the plurality of spring elements; and a detection/excitation unit (i) coupled to 
Gregory (First embodiment as shown in Figs. 1-3) is silent about the plurality of spring elements being coupled to, and circumferentially spaced about, the at least one anchor such that adjacent spring elements of the plurality of spring elements are radially separated by a gap.
Gregory (First embodiment as shown in Fig. 6) teaches the plurality of spring elements (Fig.6, spring elements are inside the ring mass 502) being coupled to, and circumferentially spaced about, the at least one anchor such that adjacent spring elements of the plurality of spring elements are radially separated by a gap (As shown in Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to space out the spring elements because it would reduce sensitivity of inertial sensor to influences of sensor vibration and temperature variation as taught by Gregory.
Regarding claim 24, Gregory teaches wherein the detection/excitation unit comprises a plurality of electrodes circumferentially-spaced about the plurality of concentric rings and configured to substantially encircle the plurality of concentric rings (As shown in Fig.6).
Regarding claim 25, Gregory teaches wherein the number of spring elements of the plurality of spring elements is based on an operating mode of the gyroscope (Inherent, since it is well known in the art that the number of spring elements affect the operating mode of the gyroscope).

Regarding claim 27, Gregory teaches wherein the plurality of spring members includes a first spring member having a first radial length and a second spring member having a second radial length, wherein the second radial length is greater than the first radial length (Paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).
Regarding claim 28, Gregory teaches wherein the second spring member is positioned radially outward from the first spring member (Paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).
Regarding claim 29, Gregory teaches wherein said second spring member is positioned proximate the proof mass and the first spring member is positioned proximate said at least one anchor (Fig.2A, 120 and paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).

Regarding claim 31, Gregory (First embodiment as shown in Figs. 1-3) teaches a gyroscope comprising: at least one anchor (Fig.2A, 109); a plurality of spring elements (Fig.2A, 120) coupled to the at least one anchor; a proof mass (Fig.2A, 102) comprising a plurality of concentric rings (Paragraph 42) operatively coupled to the plurality of spring elements, the plurality of concentric rings encircling the plurality of spring elements (As shown in Fig2A), wherein each concentric ring comprises a radial length different than each other concentric ring of said plurality of concentric rings (Paragraphs 5 and 46); and a detection/excitation unit (i) coupled to the plurality of concentric rings and (ii) configured to sense an angular rate of the proof mass (Paragraph 38).
Gregory (First embodiment as shown in Figs. 1-3) is silent about the plurality of spring elements circumferentially spaced about the at least one anchor such that adjacent spring elements of the plurality of spring elements are radially separated by a gap.
Gregory (First embodiment as shown in Fig. 6) teaches the plurality of spring elements (Fig.6, spring elements are inside the ring mass 502) circumferentially spaced about the at least one anchor such that adjacent spring elements of the plurality of spring elements are radially separated by a gap (As shown in Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to space out the spring elements because it would reduce sensitivity of inertial sensor to influences of sensor vibration and temperature variation as taught by Gregory.

Regarding claim 35, Gregory teaches wherein the number of concentric rings of the plurality of concentric rings is based on an operating mode of the gyroscope (Inherent, since it is well known in the art that the number of concentric rings affect the operating mode of the gyroscope).
Regarding claim 36, Gregory teaches wherein each concentric ring of the plurality of concentric rings includes a radial length greater than a radial length of an immediately adjacent radially inner concentric ring (Fig.2A and paragraphs 5 and 46).
Regarding claim 37, Gregory teaches wherein the plurality of concentric rings includes a first concentric ring having a first radial length and a second concentric ring having a second radial length, wherein the second radial length is greater than the first radial length (Fig.2A and paragraphs 5 and 46).
Regarding claim 38, Gregory teaches wherein the second concentric ring is positioned radially outward from the first concentric ring (Fig.2A and paragraphs 5 and 46).
Regarding claim 39, Gregory teaches wherein the second concentric ring is positioned proximate the excitation/detection unit and the first concentric ring is positioned proximate the plurality of spring elements (Fig.2A and paragraphs 5 and 46).

s 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (U.S. Publication No. 20160123735) in view of Su et al. (U.S. Publication No. 20150308830).
Regarding claims 22 and 32, Gregory teaches all the features of claim 21 and 31 as outlined above, Gregory is silent about wherein the at least one anchor defines a central opening configured to receive an accelerometer.
Su teaches wherein the at least one anchor defines a central opening configured to receive an accelerometer (Fig.10, 1600a and paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an accelerometer inside Gregory’s gyroscope because it would allow Gregory’s device to measure both angular and linear acceleration.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (U.S. Publication No. 20160123735) in view of Senkal et al. (U.S. Publication No. 20150354959).
Regarding claims 23 and 33, Gregory teaches all the features of claim 21 and 31 as outlined above, Gregory is silent about wherein each concentric ring of the plurality of concentric rings resonates with a substantially similar amplitude when excited by the detection/excitation unit.
Senkal teaches wherein each concentric ring of the plurality of concentric rings (Paragraph 13) resonates with a substantially similar amplitude when excited by the detection/excitation unit (Paragraphs 20 and 61, “constant amplitude”).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861